TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 11, 2014



                                     NO. 03-13-00608-CV


          Sharon L. Epstein; Paul J. Gebauer; Jessie B. Gebauer; Ira L. Epstein;
      and All Occupants of 2335 Wright Circle, Round Rock, Texas 78664, Appellants

                                                v.

                               Bank of America, N.A., Appellee




  APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on February 20, 2013. Having

reviewed the record, the Court holds that the occupants of 2335 Wright Circle in Round Rock

have not prosecuted their appeal and did not comply with a notice from the Clerk of this Court.

The appeal is thus subject to dismissal. Therefore, the Court dismisses the appeal for want of

prosecution. The appellants shall pay all costs relating to this appeal, both in this Court and the

court below.